In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 15-185V
                                     Filed: October 7, 2016
                                     [Not to be published]

* * * * * *             *   *   *    *   * * *
MARY E FORDE                               *
                                           *              Special Master Gowen
                     Petitioner,           *
       v.                                  *
                                           *              Dismissal; Tetanus, Diphtheria and
                                           *              Pertussis (“TDaP”) Vaccine;
SECRETARY OF HEALTH                        *              Allergic Response
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
* * * * * * * * * * * * *
Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for petitioner.
Jennifer Reynaud, United States Department of Justice, Washington, DC for respondent.

                                              DECISION1

        On February 27, 2015, Mary E. Forde (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of receiving
a tetanus, diphtheria and pertussis vaccine, administered March 1, 2012, she suffered “an allergic
or immunologic reaction and Stevens Johnson Syndrome.” Petition at Preamble, ¶ 12. The
information in the record, however, does not show entitlement to an award under the Program.

        On October 5, 2016, a status conference was held with petitioner, petitioner’s counsel,
and respondent’s counsel, during which petitioner indicated that she wished to dismiss her
petition so that she may seek other civil remedies. On October 6, 2016, petitioner moved for a
decision dismissing her petition. Petitioner’s counsel has advised petitioner that a decision by
the Special Master will result in a judgment against her, and that such a judgment will end all of
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.

                                                    1
petitioner’s rights in the Vaccine Program. Id. at ¶ 3. Petitioner states that she intends to protect
her right to file a civil action. Id. at ¶ 5. Respondent does not oppose petitioner’s motion.

      Accordingly, this case is dismissed for insufficient proof. The Clerk shall enter
judgment accordingly.

       IT IS SO ORDERED.

                                       / Thomas L. Gowen
                                       Thomas L. Gowen
                                       Special Master




                                                  2